Name: Commission Regulation (EEC) No 3790/88 of 5 December 1988 on the supply of various consignments of cereals as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 6. 12. 88 Official Journal of the European Communities No L 334/5 COMMISSION REGULATION (EEC) No 3790/88 of 5 December 1988 on the supply of various consignments of cereals as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1870/88 (2), and in particular Article 6 ( 1 ) (c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob &amp;age ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 912,5 tonnes of cereals ; Whereas it is necessary to provide for the carrying-out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4) ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be fdllowed to determine the resultant costs, HAS ADOPTED THIS REGULATION : Article 1 Cereals shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes . Supplies shall be awarded by the tendering procedure. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 5 December 1988 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 370, 30 . 12. 1986, p . 1 . 0 OJ No L 168, 1 . 7. 1988 , p . 7 . 0 OJ No L 136, 26. 5. 1987, p. 1 . (4) OJ No L 204, 25. 7 . 1987, p. 1 . 6. 12. 88No L 334/6 Official Journal of the European Communities ANNEX I 1 . Operation No (') : 1030/88  Commission Decison of 16 March 1988 2. Programme : 1988 3 . Recipient : Ligue des sociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, service logistique, boÃ ®te postale 372, CH-1211 GenÃ ¨ve 19 (tÃ ©l . : 34 55 80 ; tÃ ©lex : 22555 LRCS-CH). 4. Representative of the recipient (2) (10) : Cruz Roja Bolivi'ana, avenida Simon Bolivar n ° 1515, Casilla n ° 741 , La Paz, Bolivia (tel . 34 09 48, 32 65 68 ; telex 3318 BOLCRUZ) 5. Place or country of destination : Bolivia 6 . Product to be mobilized : rolled oats 7. Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIIA.9) 8 . Total quantity : 100 tonnes (172,5 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) Q (8) See OJ No C 216, 14 . 8 . 1987, p . 3 (under III.B.3)  making on the bags in letters at least 5 cm high : 'ACCIÃ N N ° 1030/88 / 'A red cross' / COPOS DE AVENA / DONACIÃ N DE LA COMUNIDAD ECONÃ MICA EUROPEA / ACCIÃ N DE LA LIGA DE SOCIEDADES DE LA CRUZ ROJA (LICROSS) / DISTRIBUCIÃ N GRATUITA / LA PAZ' 1 1 . Method of mobilization : Community market 12. Stage of supply : free at destination  La Paz 13 . Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  16. Address of the warehouse and, if appropriate, port of landing : warehouse of the Red Cross, La Paz 17. Period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 10 . to 30 . 1 . 1989 18 . Deadline for the supply : 10 . 3 . 1989 19 . Procedure for determining the costs of supply : tendering 20. Date of expiry of the period allowed for submission of tenders : 20 . 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 1 . 1989 at 12 noon . (b) period for making the goods available at the port of shipment where the supply is awarded at the port of shipment stage : 20 . to 31 . 1 . 1989 (c) deadline for the supply : 20 . 3 . 1989 22. Amount of the tendering security : ECU 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de l'aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels telex : AGREC 22037 B. 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 25. 11 . 1988 , fixed by Commission Regulation (EEC) No 3372/88 in OJ No L 296, 29 . 10 . 1988 , p. 63 . 6. 12. 88 Official Journal of the European Communities No L 334/7 ANNEX II 1 . Operation No ('): 1084/88 2. Programme : 1988 3. Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-1211 Geneva 19, telex 22555 LRCS CH, tel . 34 55 80 4. Representative of the recipient (2) (9) : Croissant-Rouge Marocain, Palais Mokri , BP 189, Takaddoum, Rabat, tel . 508 98 - 514 95 ; telex ALHILAL 319-40 M RABAT 5. Place or country of destination : Morocco 6. Product to be mobilized : milled medium-grain or long-grain rice (not parboiled) as defined in para ­ graph 2 of Annex A to Council Regulation (EEC) No 1418/76, as amended by Regulation (EEC) No 3877/87 (OJ No L 365, 24. 12. 1987) 7. Characteristics and quality of the goods (3) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.10) 8 . Total quantity : 100 tonnes (240 tonnes of cereals) 9 . Number of lots : one 10. Packaging and marking (4) Ã ) (8) : see list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (c))  on the sacks shall be printed a red crescent 10 cm high with the points facing to the right followed by (in letters at least 5 cm high) : 'ACTION N0 1084/88 / RIZ / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / CASABLANCA' 1 1 . Method of mobilization : the Community marke £ 12. Stage of supply : free at port of landing  landed 13. Port of shipment :  . 14. Port of landing specified by the recipient :  15. Port of landing : Casablanca 16. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment whre the supply is awarded at the port of shipment stage : 1 to 15. 1 . 1989 18 . Deadline for the supply : 31 . 1 . 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 20. 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 3 . 1 . 1989 at 12 noon (b) period for making the goods available" at the port of shipme nt where the supply is awarded at the port of shipment stage : 15 to 31 . 1 . 1989 (c) deadline for the supply : 15. 2. 1989 22. Amount of the tendering security : ECU 5/tonne 23 . Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : Bureau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58, 200, rue de la Loi, B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (*) : Refund applicable on 25. 11 . 1988 fixed by Commission Regulation (EEC) No 3372/88 in OJ No L 296, 29 . 10 . 1988, page 63 6 . 12. 88No L 334/8 Official Journal of the European Communities ANNEX III 1 . Operation No (') : 906/87 2. Programme : 1987 3 . Recipient : Ligue des SociÃ ©tÃ ©s de la Croix-Rouge et du Croissant-Rouge, Service logistique, BP 372, CH-121 1 Geneva 19, telex 22555 LRCS CH, tel . 34 55 80 4. Representative of the recipient (2) (9) : Croissant-Rouge Mauritanien, Avenue Gamal Abdel Nasser, BP 344, Nouakchott, tel . 526 70 5. Place or country of destination : Mauritania 6. Product to be mobilized : durum wheat 7 . Characteristics and quality of the goods (3) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under IIA.2) 8 . Total quantity : 500 tonnes 9 . Number of lots : one 10 . Packaging and marking (4) Ã ) (8) : See list published in OJ No C 216, 14. 8 . 1987, p. 3 (under II.B.l (a))  on the sacks shall be printed a red crescent 10 cm high with the points facing to the right followed by (in letters at least 5 cm high) : 'ACTION N ° 906/87 / BLÃ  / DON DE LA COMMUNAUTÃ  Ã CONOMIQUE EUROPÃ ENNE / ACTION DE LA LIGUE DES SOCIÃ TÃ S DE LA CROIX-ROUGE ET DU CROISSANT-ROUGE (LICROSS) / POUR DISTRIBUTION GRATUITE / NOUAKCHOTT' 11 . Method of mobilization : the Community market 12. Stage of supply : free at port of landing  landed 13 . Port of shipment :  14. Port of landing specified by the recipient :  15. Port of landing : Nouakchott 16 . Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment whre the supply is awarded at the port of shipment stage : 1 to 15. 1 . 1989 18 . Deadline for the supply : 28 . 2. 1989 19 . Procedure for determining the costs of supply : tendering 20 . Date of expiry of the period allowed for submission of tenders : 20 . 12. 1988 at 12 noon 21 . In the case of a second invitation to tender : (a) deadline for the submission of tenders : 10 . 1 . 1989 at 12 noon (b) period for making the goods available at the port of shipme nt where the supply is awarded at the port of shipment stage : 15 to 30 . 1 . 1989 (c) deadline for the supply : 10 . 3 . 1989 22. Amount of the tendering security : ECUS/tonne 23. Amount of the delivery security : 10 % of the amount of the tender in ecus 24. Address for submission of tenders (*) : BÃ ºreau de 1 aide alimentaire, Ã l'attention de Monsieur N. Arend, bÃ ¢timent Loi 120, bureau 7/58 , 200, rue de la Loi , B- 1 049 Brussels, telex : AGREC 22037 B 25. Refund payable on request by the successful tenderer (6) : Refund applicable on 25. 11 . 1988 fixed by Commission Regulation (EEC) No 3372/88 in OJ No L 296, 29 . 10 . 1988 , page 63 No L 334/96.-12. 88 Official Journal of the European Communities Notes : (') The operation number is to be quoted in all correspondence. (2) Commission delegate to be contacted by the successful tenderer : see list published in Official Journal of the European Communities No C 227 of 7 September 1985, page 4. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and -137 levels . (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R'. (5) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of this Annex, evidence that the tendering security referred to in Article 7 (4) (a) of Regula ­ tion (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of this Annex,  or by telecopier on one of the following numbers in Brussels : 235 01 32 236 10 97 235 01 30 236 20 05. (*) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987, p. 56) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the represen ­ tative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regula ­ tion is that referred to in point 25 of this Annex. 0 Shipment is to take place in 20-foot containers ; conditions FCL/LCL shipper's-count-load and stowage (cls). (8) Supply free at terminal, as provided for in Article 14 (5) (a) of Regulation (EEC) No 2200/87, implies that the following costs at the port of landing shall be borne by the successful tenderer :  should containers be used on an FCL/FCL or LCL/FCL basis, all costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area. The costs of destuffing the goods from the containers, local charges incurred at a later stage, and costs occasioned by delays of detention or returning the containers are to be borne by the recipient,  should containers be used on an LCL/LCL or FCL/LCL basis, all the costs of unloading and transport from the under hook stage up to the designated destuffing area via, if any, transit check shed area and by way of derogation from the aforementioned Article 14 (5) (a), the LCL charges (destuffing of the goods). The local charges incurred after the stage of destuffing the goods from the containers are to be borne by the recipient. (9) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (10) Commission delegate to be contacted by the successful tenderer : Valle Arriby, Calle ColibrÃ ¬, Carretera de Baruta, Caracas, Venezuela, tel . 92 50 56/92 39 67/91 47 07, telex 26336 COMEU VC.